— In an action, inter alia, to recover damages for property loss as a result of a fire, (1) defendant Long Island Lighting Company and defendant third-party plaintiff Helmereich & Payne, Inc., separately appeal from an order of the Supreme Court, Nassau County (Vitale, J.), dated March 30, 1981, which dismissed their “cross complaint” and third-party complaint, respectively, against third-party defendant Improved Risks Mutual on the ground that said pleadings failed to state a cause of action; and (2) defendant Long Island Lighting Company appeals, as limited by its brief, from so much of a second order of the same court, dated June 29,1981, as, upon reargument, adhered to its original determination with respect to it. The appeal of defendant third-party plaintiff Helmereich & Payne, Inc., brings up for review so much of the second order as, upon reargument, adhered to its original determination with *867respect to it. Appeals from order dated March 30, 1981, dismissed. Said order was superseded by the order granting reargument. Order dated June 29,1981 affirmed insofar as appealed from and reviewed. No opinion. The third-party defendant-respondent is awarded one bill of $50 costs and disbursements payable jointly by appellants. Damiani, J. P., Lazer, Mangano and Brown, JJ., concur.